Case: 15-50629      Document: 00513413174         Page: 1    Date Filed: 03/09/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-50629
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            March 9, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

PATRICK WATSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-786-1


Before HIGGINBOTHAM, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Patrick Watson appeals the 15-month prison sentence he received upon
the revocation of his supervised release. He contends that the revocation
sentence, which was longer than the prison term recommended by the
guidelines policy statements, is greater than necessary to achieve the purposes
of sentencing because it does not account for his background of behavioral and
psychological problems, the relatively minor nature of his supervised release


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50629     Document: 00513413174      Page: 2   Date Filed: 03/09/2016


                                  No. 15-50629

violations, and his lack of criminal history.     Watson did not object to his
revocation sentence in the district court; thus, our review is for plain error. See
United States v. Warren, 720 F.3d 321, 326 (5th Cir. 2013).
      Watson’s limited criminal history and the nature of his supervised
release violations were taken into account in the imprisonment range
recommended by the guidelines policy statements, which the district court
expressly found inadequate.       Moreover, the court heard and considered
Watson’s argument that he should receive a more lenient revocation sentence
because he suffered from psychological problems, but it was unpersuaded
because Watson had rejected the court’s efforts to help him get counselling.
Indeed, the court was particularly influenced by Watson’s failure to respect the
conditions of his supervised release and the court’s attempts to help him. The
court’s sentencing rationale is fully consistent with the primary goal of a
sentence upon revocation of supervised release, which is to penalize the
defendant for failing to abide by the terms of the supervision. See U.S.S.G.
ch.7, pt. A, at ¶ 3(b); United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011).
      Watson’s arguments amount to a disagreement with the way the district
court balanced the sentencing factors, but we will not reweigh those factors.
See Gall v. United States, 552 U.S. 38, 51 (2007). He has not established that
the district court failed to consider any significant factors, gave undue weight
to any improper factors, or clearly erred in balancing the sentencing factors.
See Warren, 720 F.3d at 332. Thus, he has not shown that the district court
committed any error, plain or otherwise.
      The district court’s judgment is AFFIRMED.




                                        2